Title: From Alexander Hamilton to George Hunter, 4 February 1772
From: Hamilton, Alexander
To: Hunter, George


Capt George Hunter
St Croix February 4. 1772
Sir
Inclosd I send you Letter of Advice to William Gillilands draft on you for £111. 16. 6 New York Currency payable in 10 Days & must beg the favour of an immidiate Answer thereto.
The Gentlemen who send it expect a punctual Compliance with the tenor of the Bill, as they receivd it instead of a Cash payment & I hope it may be in your power to give them satisfaction.
I am, Sir   Your most Hum St
for N C
AH
